         Case 17-43636      Doc 48    Filed 01/06/21 Entered 01/06/21 11:14:51           Desc Main
                                        Document     Page 1 of 3

                                   UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF MINNESOTA
_____________________________________________________________________________
In Re:

      GREGORY A BIRR
      LONA K BIRR                                       Case No. - BKY 17-43636 MER
                                                        Chapter 13
Debtor(s)
_____________________________________________________________________________

                             TRUSTEE’S NOTICE OF FINAL CURE PAYMENT
                              CLAIM HOLDER: BSI FINANCIAL SERVICES

          Gregory A. Burrell, Chapter 13 Trustee, for his Notice of Final Cure Payment, states as follows:

          1.     The debtor has completed all payments under the plan and has paid in full the amount

required to cure the default under the claim holder’s claim, in accordance with the terms of the confirmed

chapter 13 plan.

Name of Creditor: BSI FINANCIAL SERVICES


Final Cure Amount

Court Claim#            Account#       Claim Asserted          Claim Allowed        Amount Paid


639                     2883           $13373.69             $13373.69              $13373.69

Direct Amount Paid by Debtor                                                        $0.00
Total Amount Paid by Trustee                                                        $13373.69

          2.     This notice is being provided in compliance with FED. R. BANKR. P. 3002.1(f), to

claimants whose claims are secured by a security interest in the debtor’s principal residence and whose

claims are provided for under 11 U.S.C. § 1322(b)(5).

          3.     NOTICE OF OBLIGATION TO FILE AND SERVE A RESPONSE:

          THE CLAIMANT HAS AN OBLIGATION UNDER THIS RULE TO FILE AND
          SERVE A RESPONSE TO THIS NOTICE. THE NOTICE MUST BE FILED WITH
          THE BANKRUPTCY COURT AND SERVED ON THE DEBTOR, THE DEBTOR’S
          COUNSEL, AND THE TRUSTEE, NOT LATER THAN 21 DAYS AFTER SERVICE
          OF THIS NOTICE. FED. R. BANKR. P. 3002.1(g) SETS FORTH THE SPECIFICS
          GOVERNING THE CLAIMANT’S RESPONSE.
Dated:Case
      January 6, 2021
            17-43636          Doc 48       Filed 01/06/21 /e/ Entered
                                                              Gregory A. Burrell 11:14:51 Desc Main
                                                                       01/06/21
                                             Document Gregory
                                                            Page 2A.ofBurrell,
                                                                        3      Chapter 13 Trustee
                                                              100 South Fifth Street, Suite 480
                                                              Minneapolis, MN 55402
                                                              (612) 338-7591



                                                       VERIFICATION

I, Linda Goneau, an employee of the Trustee, declare, under penalty of perjury, that the foregoing is true and correct
to the best of my knowledge, information and belief.


Date: January 6, 2021                                                  /s/ Linda Goneau


                                              CERTIFICATE OF SERVICE

       I, Linda Goneau, employed by Gregory A. Burrell, Chapter 13 Trustee, declare under penalty of
perjury, that on January 6, 2021, I served a copy of this notice on the individual(s) named below, in the
manner described.

Copy to Debtor(s) addressed to:



GREGORY A BIRR
LONA K BIRR
5123 - 4TH STREET NE
COLUMBIA HEIGHTS, MN 55421


Additional Copy(s) served electronically through the Court's ECF System or by first class U.S. mail postage
prepaid addressed to:

BSI FINANCIAL SERVICES
1425 GREENWAY DRIVE
SUITE 400
IRVING, TX 75038-

BSI FINANCIAL SERVICES
314 S FRANKLIN STREET
TITUSVILLE, PA 16354-


Timothy C. Theisen
229 Jackson Street
Suite 105
Anoka, MN 55303-

Wells Fargo Bank, NA
c/o Trott Law, P.C.
25 Dale Street North
St Paul MN 55102-

and I declare, under penalty of perjury, that the foregoing is true and correct.

Dated: January 6, 2021
                                                              /e/ Linda Goneau
Case 17-43636   Doc 48   Filed 01/06/21 Linda Goneau01/06/21 11:14:51
                                          Entered                       Desc Main
                           Document Chapter
                                         Page 13  Office
                                               3 of  3
